Case 3:19-cv-00634-BJD-JRK Document 13-1 Filed 08/07/19 Page 1 of 1 PagelD 61

THE FLORIDA TIMES-UNION
Jacksonville, FL
Affidavit of Publication

Florida Times-Union

HAMILTON, MILLER & BIRTHISEL LLP
100 SOUTH ASHLEY DR. STE 1210
TAMPA, FL 33602

ACCT: 44043
AD# 0003 189898-01

State of Florida
County of Duval

Before the undersigned authority personally appeared Sharon
Walker who on oath says he/she is a Legal Advertising
Representative of The Florida Times-Union, a daily newspaper
published in Jacksonville in Duval County, Florida; that the
attached copy of advertisement is a legal ad published in The
Florida Times-Union. Affiant further says that The Florida
Times-Union is a newspaper published in Jacksonville, in Duval
County, Florida, and that the newspaper has heretofore been
continuously published in Duval County, Florida each day, has
been entered as second class mail matter at the post office in
Jacksonville, in Duval County, Florida for a period of one year
preceding the first publication of the attached copy of
advertisement; and affiant further says the he/she has neither
paid nor promised any person, firm or corporation any discount,
rebate, commission, or refund for the purpose of securing this
advertisement for publication in said newspaper.

PUBLISHED ON: 07/08/2019, 07/15/2019, 07/22/2019,
07/29/2019

FILED ON: 07/08/2019

 

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
IN ADMIRALTY
CASE NO: CASE NO.: 3:19-cv-634-J-39JRK
IN THE MATTER OF THE COMPLAINT
OF POWERBOAT P1 USA LLC,
AS OWNER OF M/V FRANK & AL'S PIZZA,
VISIT JACKSONVILLE AND

RAPID BUILDING SOLUTIONS
FOR EXONERATION FROM OR
LIMITATION OF LIABILITY,

Petitioner.

NOTICE OF MONITION

LEGAL NOTICE FOR PUBLICATION. Notice is hereby given that Petition-
ers, POWERBOAT P1 MANAGEMENT UK LTD as owner, and POWER-
BOAT P1 USA, LLC, as owner proc hac vice (collectively the ‘“Petitioner-
s"), of the FRANK & AL‘S PIZZA (HIN: US-PPUP0033B313) and RAPID
BUILDING SOLUTIONS (HIN: US-PPUP0017H112), (hereinafter collective-
ly referred to as the “Vessels”’), has filed a Complaint pursuant to Title 46,
United States Code, Section 30501-30512, claiming the right to exoneration
from or limitation of liability for any and all claims allegedly resulting
from property damage, personal injuries or death which occurred on or
about June 2, 2018, on the navigable waters of the United States in Jackson-
ville, Duval County, Florida as more fully set forth in the Complaint. Any
and all persons or corporations claiming damage for any and all losses, de-
struction or damage arising from, or relating to, the matters set forth in the
Complaint shall file their claims with the Clerk, United States District Court
for the Middle District of Florida, Jacksonville Division, 300 North Hogan
Street, Jacksonville, Florida 32202, and.serve on or mail to Petitioners’ at-
torneys, Hamilton, Miller & Birthisel, LLP, 100 South Ashley Drive, Suite
1210, Tampa, Florida 33602, Telephone: (813) 223-1900, Facsimile: (813) 223-
1933, a copy on or before July 26, 2019; any and all persons or corporations
desiring to contest allegations of the Complaint shall also file an answer in
the above United States District Court and shall serve a copy thereof to the
attorneys for Petitioners, on or before July 26, 2019. FAILURE TO TIMELY
FILE A CLAIM AND/OR ANSWER BY JULY 26, 2019 MAY RESULT IN
THE WAIVER OF YOUR RIGHT TO FILE A CLAIM AND/OR ANSWER.

 

Name: Sharon Walker Title: Legal Advertising Representative

In testimony whereof, I have hereunto set my hand and affixed my
official Seal the day and year aforesaid.

 

 

 

Z,

SRY i JULIE FOWLER KANNER
‘ez State of Florida-Notary Public
z= Commission # GG 249492
SAS My Commission Expires
September 24, 2022

TH

Way,
5 W6%

AV
ws

ie

“

 

 

 

 

 

 
